Citation Nr: 0201036	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  95-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor children.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1989.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1993 
special apportionment decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which 
denied the appellant's entitlement to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits on behalf of the veteran's minor 
children.  In June 2000, the appellant was afforded a hearing 
before the undersigned Member of the Board sitting at the RO.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  The appellant has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The veteran and the appellant are divorced.  The 
appellant is the custodian of the veteran's minor children.  

2.  The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.  

3.  The appellant has not demonstrated financial hardship on 
behalf of the veteran's minor children.  

CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. § 5307(a)(2) 
(West 1991); 38 C.F.R. §§ 3.450, 3.451 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the appellant's entitlement to an 
apportionment of the veteran's VA disability compensation 
benefits, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The appellant and the veteran have been 
advised by the statement of the case and the supplemental 
statement of the case of the evidence that would be necessary 
for the appellant to substantiate her claim.  The appellant 
has been afforded a hearing before the undersigned Member of 
the Board sitting at the RO.  The hearing transcript is of 
record.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

Generally, any or all of the VA disability compensation 
benefits payable on account of a veteran may be apportioned 
on behalf of a child not residing with the veteran if he is 
not reasonably discharging his responsibility for that 
child's support.  No apportionment will be made where the 
veteran or his or her fiduciary is providing for his or her 
dependents.  The additional benefits for such dependents will 
be paid to the veteran or his or her fiduciary.  38 U.S.C.A. 
§ 5307(a)(2) (West 1991); 38 C.F.R. § 3.450 (2001).  Where 
financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship.  38 C.F.R. § 3.451 (2001).  

A January 1990 Commonwealth of Puerto Rico Superior Court 
divorce decree indicates that the veteran and the appellant 
were divorced on January [redacted], 1990.  The veteran was ordered 
to pay the appellant child support in the amount of $150.00 
fortnightly for their two minor children's support.  A 
January 1992 Commonwealth of Puerto Rico District Court 
Resolution conveys that the veteran and the appellant had 
been divorced; subsequently lived together again for a period 
of time; and again separated on January 3, 1992.  

In May 1993, the appellant applied for an apportionment of 
the veteran's VA disability compensation benefits on the 
behalf of the veteran's two minor sons.  She asserted that: 
she and the veteran had been divorced in January 1990; the 
veteran was not providing any support for his children; she 
had applied for Social Security Administration (SSA) benefits 
for the veteran's children which had not yet been paid; and 
her only income was "DPA" benefits.  In a July 1993 written 
statement, the appellant advanced that: she had a monthly 
income of $253.00 consisting of welfare benefits and SSA 
benefits; she had no assets; and she had monthly expenses of 
$585.00.  

An August 1993 written statement from the veteran conveys 
that he paid at "least $300.00" to the appellant on behalf 
of his children.  The appellant had been awarded custody of 
the veteran's children by court order.  In an October 1993 
written statement, the veteran related that he had separated 
from the appellant in January 1992.  He submitted copies of 
several money order receipts in the amount of $386.00 dated 
in 1992 and 1993 payable to the appellant.  

In her January 1994 notice of disagreement, the appellant 
reported that: she had received payments from the veteran 
between January 1992 and May 1993; had received no payments 
from the veteran after May 1993; had a monthly income of 
$356.00 consisting of welfare and SSA benefits; had no 
assets; and had monthly expenses of $665.00.  She advanced 
that she relied upon her friends to meet her financial 
obligations.  In an August 1994 written statement, the 
appellant advanced that she had "never received a penny" 
from the veteran.  She stated that the sole means of support 
for the veteran's children was welfare benefits.  In her 
January 1995 Appeal to the Board (VA Form 9), the appellant 
reiterated that the veteran had not provided any financial 
support to her.  

A February 1999 Commonwealth of Puerto Rico General Court of 
Justice Order for Retention of Income directs that the VA was 
to withhold $397.00 monthly for child support and to pay such 
sum to the Court.  At the June 2000 hearing before the 
undersigned Member of the Board sitting at the RO, the 
appellant acknowledged that she was receiving court-ordered 
monthly child support in the amount of $527.00 from the 
veteran via his mother.  She testified that amount included 
payment of child support arrearages.  

The Board has reviewed the probative evidence of record 
including the appellant's testimony on appeal.  The appellant 
has acknowledged that she has received court-ordered child 
support payments from the veteran including payment of 
arrearages.  The veteran has submitted copies of money orders 
payable to the appellant.  Such evidence belies that 
appellant's statements that the veteran had provided no 
support for his children.  

The record establishes that the veteran is providing for his 
minor dependents.  The appellant has not demonstrated 
financial hardship on behalf of the veteran's minor children.  
Therefore, the appellant does not meet the criteria for an 
apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. § 5307 (West 1991; 38 C.F.R. §§ 3.450, 
3.451 (2001).  Accordingly, the Board concludes that an 


apportionment of the veteran's VA disability compensation is 
not warranted.  


ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's minor children is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

